DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa’397 (US 2019/0266397), and further in view of Kanada’337 (US 2019/0197337). 
    With respect to claim 1, Arakawa’397 teaches an image processing apparatus (Fig.1, item 100) for setting a property of a document file by using a result of a character recognition process performed on a scanned image of a document (paragraph 52), the apparatus comprising: 
     at least one memory (Fig.1, items 106 and 107) that stores a program (paragraph 71); and 
     at least one processor (Fig.1, item 105) that executes the program to perform (paragraph 71): 
     obtaining a character string by performing the character recognition process on a scanned image relating to a document file to be currently generated (paragraph 52); and 
     Arakawa’397 does not teach automatically setting the obtained character string as a character string to be used in a property of the document file to be currently generated in a case where the obtained character string is a character string that is obtained in the character recognition process performed on a scanned image relating to a document file generated in the past and that is approved by a user a certain number of times or more.  
     Kanada’337 teaches automatically generate a file name according to the character strings in the file which are being extracted by the recognition processing (paragraph 2).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arakawa’397 according to the teaching of Kanada’337 to assign a file name automatically according to the text string extracted from a specific location of the scanned document because this will allow the file name to be assigned more effectively.
     The combination of Arakawa’397 and Kanada’337 does not teach automatically setting the obtained character string as a character string to be used in a property of the document file to be currently generated in a case where the obtained character string is a character string that is obtained in the character recognition process performed on a scanned image relating to a document file generated in the past and that is approved by a user a certain number of times or more.
    Since Arakawa’397 has suggested that the file name assignment rules are being introduced to assign a file name to a file according to the text string in the particular text block of the file, and the number of times of each text block used for assigning the file name is also recorded (Fig.13A and paragraphs 43 and 47), and Kanada’337 teaches that automatically generate a file name according to the character strings in the file which are being extracted by the recognition processing (paragraph 2) and the file name is also can be assigned according to the file name given in the past (Fig.3, item 44b), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to automatically assign the file name to the file according the text string extracted from a specific text block of the said file which the said specific text block has been utilized to extract the text string for assign the file name in the past (automatically setting the obtained character string as a character string to be used in a property of the document file to be currently generated in a case where the obtained character string is a character string that is obtained in the character recognition process performed on a scanned image relating to a document file generated in the past and that is approved by a user a certain number of times or more) because this will allow the file name to be assigned to a file name more effective and will allow the file to be sorted according the assigned file name more effectively since the same scanned files are given the same name automatically.
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Arakawa’397 and Kanada’337 to automatically assign the file name to the file according the text string extracted from a specific text block of the said file which the said specific text block has been utilized to extract the text string for assign the file name in the past (automatically setting the obtained character string as a character string to be used in a property of the document file to be currently generated in a case where the obtained character string is a character string that is obtained in the character recognition process performed on a scanned image relating to a document file generated in the past and that is approved by a user a certain number of times or more) because this will allow the file name to be assigned to a file name more effective and will allow the file to be sorted according the assigned file name more effectively since the same scanned files are given the same name automatically.
     With respect to claim 2, which further limits claim 1, the combination of Arakawa’397 and Kanada’337does not teach wherein in the automatically setting, the obtained character string is automatically set as the character string to be used in the property of the document file to be currently generated in a case where a format of a document scanned for the document file to be currently generated is the same as a format of a document scanned for the document file generated in the past.  
    Since Arakawa’397 has suggested that the file name assignment rules are being introduced to assign a file name to a file according to the text string in the particular text block of the file which has the same format as another file that has already assigned with a file name according to the text string in the said particular text block in the past (paragraph 117), and Kanada’337 teaches that automatically generate a file name according to the character strings in the file which are being extracted by the recognition processing (paragraph 2) and the file name is also can be assigned according to the file name given in the past (Fig.3, item 44b), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to automatically assign the file name to the file according the text string extracted from a specific text block of the said file which the said specific text block has been utilized to extract the text string for assign the file name in the past for the same format of the files (wherein in the automatically setting, the obtained character string is automatically set as the character string to be used in the property of the document file to be currently generated in a case where a format of a document scanned for the document file to be currently generated is the same as a format of a document scanned for the document file generated in the past) because this will allow the file name to be assigned to a file name more effective and will allow the file to be sorted according the assigned file name more effectively since the same scanned files are given the same name automatically.
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Arakawa’397 and Kanada’337 to automatically assign the file name to the file according the text string extracted from a specific text block of the said file which the said specific text block has been utilized to extract the text string for assign the file name in the past for the same format of the files (wherein in the automatically setting, the obtained character string is automatically set as the character string to be used in the property of the document file to be currently generated in a case where a format of a document scanned for the document file to be currently generated is the same as a format of a document scanned for the document file generated in the past) because this will allow the file name to be assigned to a file name more effective and will allow the file to be sorted according the assigned file name more effectively since the same scanned files are given the same name automatically.
     With respect to claim 3, which further limits claim 1, the combination of Arakawa’397 and Kanada’337 does not teach wherein in the case where the obtained character string is a character string that is obtained in the character recognition process performed on the scanned image relating to the document file generated in the past but is not the character string approved by the user the certain number of times or more, automatically setting the obtained character string as the character string to be used in the property of the document file to be currently generated in a case where a degree of certainty being an index indicating certainty of the character recognition process is equal to or higher than a predetermined threshold.
    Since Arakawa’397 has suggested to compare the current file which is needed to be assigned with a file name with other files which has already assigned with a file name, and then to assign a file name to the current file according to the file name processing of the most matched file which extracts a text string from a specific text block to be used as the file name (paragraphs 41 and 43), and Kanada’337 teaches that automatically generate a file name according to the character strings in the file which are being extracted by the recognition processing (paragraph 2) and the file name is also can be assigned according to the file name given in the past (Fig.3, item 44b), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to automatically assign the file name to the file according the text string extracted from a specific text block of the said file which the said specific text block has been utilized for assign the file name in another file which is the most matched to said file even the said specific text block has not been utilized the most in the past to extract the text string for assigning the file name (wherein in the case where the obtained character string is a character string that is obtained in the character recognition process performed on the scanned image relating to the document file generated in the past but is not the character string approved by the user the certain number of times or more, automatically setting the obtained character string as the character string to be used in the property of the document file to be currently generated in a case where a degree of certainty being an index indicating certainty of the character recognition process is equal to or higher than a predetermined threshold) because this will allow the file name to be assigned to a file name more effective and will allow the file to be sorted according the assigned file name more effectively since the same scanned files are given the same name automatically.
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Arakawa’397 and Kanada’337 to automatically assign the file name to the file according the text string extracted from a specific text block of the said file which the said specific text block has been utilized for assign the file name in another file which is the most matched to said file even the said specific text block has not been utilized the most in the past to extract the text string for assigning the file name (wherein in the case where the obtained character string is a character string that is obtained in the character recognition process performed on the scanned image relating to the document file generated in the past but is not the character string approved by the user the certain number of times or more, automatically setting the obtained character string as the character string to be used in the property of the document file to be currently generated in a case where a degree of certainty being an index indicating certainty of the character recognition process is equal to or higher than a predetermined threshold) because this will allow the file name to be assigned to a file name more effective and will allow the file to be sorted according the assigned file name more effectively since the same scanned files are given the same name automatically.
    With respect to claim 4, further limits claim 1, Arakawa’397 does not teach wherein the processor executes the program to further perform generating the document file in which the character string automatically set is used in the property. 
     Kanada’337 teaches wherein the processor executes the program to further perform generating the document file in which the character string automatically set is used in the property [the file name is automatically assigned according to the extract information (Fig.2, steps s130 and S140, and paragraph 52. The document with the desired name is considered being generated when it is being saved (Fig.2, step 170)].
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arakawa’397 according to the teaching of Kanada’337 to assign a file name automatically according to the text string extracted from a specific location of the scanned document because this will allow the file name to be assigned more effectively.
     With respect to claim 5, which further limits claim 4, Arakawa’397 teaches wherein the processor executes the program to further perform automatically transmitting the generated document file to an external apparatus (paragraph 55).  
     With respect to claim 6, which further limits claim 1, the combination of Arakawa’397 and Kanada’337 does not teach wherein the image processing apparatus is connected to an apparatus comprising a display unit that displays a UI screen used by the user to set the property, in the case where the obtained character string is not approved by the user the certain number of times or more, the character string is displayed on the UI screen as an initial character string of the property.  
         Since Arakawa’397 has suggested to compare the current file which is needed to be assigned with a file name with other files which has already assigned with a file name, and then to assign a file name to the current file according to the file name processing of the most matched file which extracts a text string from a specific text block to be used as the file name (paragraphs 41 and 43), and Kanada’337 teaches providing a graphical user interface displayed on a personal computer to manual assign a file name to a file when assigning a file name automatically to a file not available (Fig.7), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to provide a graphical user interface to assign a file name to a file manually when assigning a file name automatically to a file not available due to that the most matched file to said file is not available and a specific text block in the said file has been utilized the most to extract a text string for assign the file name in the past is not available (wherein the image processing apparatus is connected to an apparatus comprising a display unit that displays a UI screen used by the user to set the property, in the case where the obtained character string is not approved by the user the certain number of times or more, the character string is displayed on the UI screen as an initial character string of the property) because this will allow the file name to be assigned to a file name more effective and will allow the file to be sorted according the assigned file name more effectively since the same scanned files are given the same name automatically.
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of met to provide a graphical user interface to assign a file name to a file manually when assigning a file name automatically to a file not available due to that the most matched file to said file is not available and a specific text block in the said file has been utilized the most to extract a text string for assign the file name in the past is not available (wherein the image processing apparatus is connected to an apparatus comprising a display unit that displays a UI screen used by the user to set the property, in the case where the obtained character string is not approved by the user the certain number of times or more, the character string is displayed on the UI screen as an initial character string of the property) because this will allow the file name to be assigned to a file name more effective and will allow the file to be sorted according the assigned file name more effectively since the same scanned files are given the same name automatically.
     With respect to claim 9, Arakawa’397 teaches an image processing system comprising: the image processing apparatus (Fig.1, item 100) according to claim 1; 
     an apparatus comprising a display unit (Fig.1, item 110) that displays the character string to be used in the property of the document file (Fig.5A, item 503); and 
  a server apparatus comprising a reception unit that receives the document file (paragraphs 33 and 55).
     With respect to claim 10, it is a method claim that claims how the image processing apparatus of claim 1 to assign a file name to a file.  Claim 10 is obvious in view of Arakawa’397 and Kanada’337 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference has disclosed a image processing apparatus to assign a file name to a file, the process (method) to assign a file name to a file is inherent disclosed to be performed by a processor in the image processing apparatus when the image processing apparatus performs the operation to assign a file name to a file.
     With respect to claim 11, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 11 claims how the image processing apparatus of claim 1 execute to assign a file name to a file.  Claims 11 is obvious in view of Arakawa’397 and Kanada’337 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa’397 (US 2019/0266397), Kanada’337 (US 2019/0197337) and further in view of Choi’542 (US 2012/0173542).
     With respect to claim 7, which further limits claim 1, the combination of Arakawa’397 and Kanada’337 does not teach wherein the processor executes the program to further perform changing the certain number of times for an obtained character string based on a frequency of correction on the character string by the user, the obtained character string being presented to the user as the character string to be used in the property of the document file.  
     Choi’542 teaches that the record of the number of the times for performing a particular task is being adjusted according the desired correction parameter (Fig.4).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Arakawa’397 and Kanada’337 according to the teaching of Choi’542 to adjust the number of times that the text block has been utilized to extract text string in the past according to the number of times that the extracted text string has been edited according to the user instruction (Fig.6C, item 705 in Arakawa’397) (wherein the processor executes the program to further perform changing the certain number of times for an obtained character string based on a frequency of correction on the character string by the user, the obtained character string being presented to the user as the character string to be used in the property of the document file) because this will allow the file name to be assigned more effectively.
     With respect to claim 8, which further limits claim 1, Arakawa’397 teaches wherein the property is a file name of the document file [regarding to inputted file name 701 shown in Fig.6A].  
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Matsumoto’843 (US 2019/0065843) teaches in a situation of setting a file name and the like by using a character string obtained by performing OCR processing to a san image.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2676